DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on August 9, 2022 is acknowledged.
Claims 2-5, 7, 12-15, 17, 23-25, 30-32 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on August 9, 2022.
Claims 37, 41-44, and 48-50 have been canceled by the Applicant in the reply filed on August 9, 2022.  Claims 38-40 and 45-47 have a status identifier of “Withdrawn”, but claims 38-40 and 45-47 depend from canceled claims therefore they are being examined as if they are also canceled.  Therefore, claims 37-50 are canceled and are not being examined.  The Applicant is notified that canceled claims should not have text in their response to this Office Action.
Information Disclosure Statement
The information disclosure statement filed July 29, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The Applicant filed a machine translation of CN 207064486 U, but that does not constitute a copy of the foreign patent.  The reference has been crossed-out of the information disclosure statement and a copy of the Chinese reference has been cited on the PTO-892.
The information disclosure statement filed May 3, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The Applicant filed a machine translation of JP H09506310 A, but that does not constitute a copy of the foreign patent.  The reference has been crossed-out of the information disclosure statement and a copy of the Japanese reference has been cited on the PTO-892.
The information disclosure statement filed May 3, 2022 lists EP 2361833 A2 which was previously cited on the information disclosure statement filed on January 5, 2022 therefore the reference has been crossed-out of the information disclosure statement filed May 3, 2022.
Specification
The disclosure is objected to because of the following informalities:
The specification appears to only use the English system of measurements.  In order to minimize the necessity in the future for converting dimensions given in the English system of measurements to the metric system of measurements when using printed patents as research and prior art search documents, all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications.  See MPEP 608.01(IV).
Appropriate correction is required.
Double Patenting
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claims 21, 28, and 36 are objected to because of the following informalities:
Claim 21, line 12, recites “the bearings” which should be changed to --the one or more bearings-- to maintain consistent claim terminology.
Claim 28, line 1, recites “the heat transfer medium” which should be changed to --the liquid heat transfer medium-- to maintain consistent claim terminology.
Claim 36, line 12, recites “the bearings” which should be changed to --the one or more bearings-- to maintain consistent claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8-11, 16, 18-20, and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flywheel" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, line 1, recites “bearings” which is indefinite because it is unclear what the difference is between the bearings from claim 6 and the bearings from line 11 of claim 1.  Is the Applicant trying to claim two sets of bearings?  Should claim 6 be changed to --the bearings--?
Claims 9 and 10, line 1, recites “a time” which is indefinite because it is unclear what the difference is between the time from claims 9 and 10 and the time from line 1 of claim 8.  Is the Applicant trying to claim multiple times?  Should claims 9 and 10 be changed to --the time--?
Claim 11 recites the limitation "the flywheel" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, line 12, recites “bearings” which is indefinite because it is unclear what the difference is between the bearings from line 12 and the bearings from line 1.  Is the Applicant trying to claim two sets of bearings?  Should line 12 be changed to --the bearings--?
Claim 16, line 1, recites “bearings” which is indefinite because it is unclear what the difference is between the bearings from claim 6 and the bearings from line 11 of claim 1.  Is the Applicant trying to claim two sets of bearings?  Should claim 6 be changed to --the bearings--?
Claim 26 recites the limitation "the walls" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 6,973,847 B2).
Regarding claim 21, Adams et al. discloses a gyroscopic roll stabilizer for a boat (5), said gyroscopic stabilizer comprising:
an enclosure (30) mounted to a gimbal (32, 36) for rotation about a gimbal axis and configured to maintain a below-ambient pressure (Column 6 / Lines 57+);
a flywheel assembly (16, 18) including a flywheel (16) and flywheel shaft (18);
the flywheel assembly **[configured to precess relative to the gimbal axis, when unlocked, in response to roll of the boat]**;
one or more bearings (20) for rotatably mounting the flywheel assembly inside the enclosure;
a motor (24) for rotating the flywheel assembly, said motor **[configured to accelerate the flywheel assembly at an acceleration rate of at least 5 rom/s to an operating speed of at least 9000 rpm]**; and
a bearing cooling system (Column 7 / Lines 28-30) effective to cool the bearings at the acceleration rate;
wherein the gyroscopic roll stabilizer is **[configured to lock the flywheel assembly during acceleration of the flywheel assembly at the acceleration rate of at least 5 rom/s, and then unlock the flywheel assembly before the flywheel reaches a speed of at least 75% of its operating speed to allow precession of the flywheel assembly to dampen roll of the boat via the precession of the flywheel assembly]**.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 26-29, and 33-35, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 6,973,847 B2) in view of Buttner et al. (US 2018/0269743 A1).
Regarding claim 22, Adams et al. discloses all of the claim limitations, see above, but does not disclose that the bearing cooling system is comprised of an open-ended cavity formed in an end of the flywheel shaft; and a heat transfer member extending into the cavity for transferring heat from the flywheel shaft.
Buttner et al. teaches the concept of providing an open-ended cavity (Fig.1, cavity 6) formed in an end of a shaft (5), and a heat transfer member (7 and potentially fluid between the shaft and 7) extending into the cavity for transferring heat from the flywheel shaft (heat is transferred outside the assembly via the shaft and the fluid therebetween to an outside through heat exchange plate 37 and the fluid).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor or shaft in Adams et al. to include an open-ended cavity formed in an end of the flywheel shaft; and a heat transfer member extending into the cavity for transferring heat from the flywheel shaft to an exterior of the enclosure, as taught by Buttner et al., for the purpose of effectively cooling both the shaft and the bearings attached thereto and increase the efficiency of the machine.
Regarding claim 26, Adams et al. in view of Buttner et al. discloses that the heat transfer member is spaced from the walls of the cavity (See Figure 1 of Buttner et al.).
Regarding claim 27, Adams et al. in view of Buttner et al. discloses a liquid heat transfer medium (15; Buttner et al.) contained in a gap (the space between 7 and the walls that form 6) between the heat transfer member and the walls of the cavity such that heat is transferred from the flywheel shaft to the heat transfer member by conduction through the liquid heat transfer medium.
Regarding claim 28, Adams et al. in view of Buttner et al. discloses that the heat transfer medium comprises glycol solvent (glysantine as disclosed in Paragraph 0036 of Buttner et al. is comprised of glycol thus is viewed as meeting the claim limitation)
Regarding claim 29, Adams et al. in view of Buttner et al. discloses that the heat transfer member connects to a heat exchange plate (37 reads on a heat exchange plate; Buttner et al.) configured to dissipate heat from the heat transfer member.
Regarding claims 33-35, Adams et al. discloses a motor configured to accelerate a flywheel and further discusses how precession is dependent upon a number of different factors.  It follows that Adams et al. recognizes that said acceleration would be chosen in part based on these factors.
While Adams et al. in view of Buttner et al. fails to explicitly state that unlocking of the gyroscope to allow precession happens in a time less than 5 minutes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the acceleration of the flywheel to have allowed precession in a time less than 5 minutes or the lowest time possible since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum and workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  In this case, it is known in Adams et al. in view of Buttner et al. that the precession among other things is dependent on a number of different factors and Adams et al. recognizes that we would want to optimize the speed of the flywheel to allow for said precession. Adams et al. goes as far as contemplating that for higher flywheel speeds/acceleration, cooling of the bearings would be required.
Note it has further been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 f.2d 272, 205 USPQ 215.  In this case, this value Applicant is attempting to set as a variable is known as a result effective variable as discussed above.
Allowable Subject Matter
Claim 36 is allowed over the prior art of record.
Claims 1, 6, 8-11, 16, and 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sohacki et al. (US 2021/0269127 A1) discloses a gyroscopic boat roll stabilizer with bearing cooling that has similar structural elements as the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656